Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3-9, 11-13, 15, 19-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bell et al. (High resolution single particle refinement in EMAN2.1), as cited in a Third-Party Submission IDS.

Regarding claim 1, Bell teaches a method for generating 3D structure estimation of at least one target from a set of 2D Cryo-electron microscope particle images, the method executed on at least one processing unit, the method comprising(Bell teaches a method for generating 3d structure of at least one target from a set of 2D-cryo-electron particle images, where such a method is executed on at least one processing unit. See Abstract, Introduction Sections at page 25-26, Section 2.11 on pages 30-32. ):
receiving the set of 2D particle images of the target from a Cryo-electron microscope (Bell teaches that a set of 2d particle images of a target are received from a cryo-electron microscope. See abstract, last paragraph of Introduction Section between pages 25-26; section 2.3 Image Evaluation on page 26, Fig. 4 and overview on page 32);

splitting the set of particle images into at least a first half-set and a second half- set (Bell teaches the set of particle images are split into two half sets. See Section 2.11 pages 30 and 31. Figure 4 and overview on page 32.);

iteratively performing (Bell: Iteratively: Section 2.10 on page 30; Fig. 4 and overview on page 32; and Section 2.11 on page 32. Section 2.11 page 32)
determining local resolution estimation and local filtering on at least a first half-map associated with the first half-set and a second half-map associated with the second half-set (Bell teaches determining resolution at each iteration of Fig. 4. And its overview at page 32, Section 2.11 on page 32.);
aligning 2D particles from each of the half-sets using at least one region of the associated half-map (Bell teaches aligning 2D particles from each of the half-sets for each iteration on Fig. 2 page 29, section 2.8 page 29, Section 2.11 pages 31-32, Fig. 4 and overview on page 32.);
for each of the half-maps, generating an updated half-map using the aligned 2D particles from the associated half-set (Fig. 4 and overview on page 32); and
generating a resultant 3D map using the half-maps (Fig. 4 and overview on page 32); and
outputting an estimated 3D structure of the target based on the resultant 3D map (Bell teaches an estimated 3d structure of a target output based upon the resulting 3d map. See abstract, Introduction Sections on page 25-26 and Section 2.12 page 32 ) .

Regarding claim 2, Bell teaches the method of claim 1, wherein the local resolution estimation is determined using local windowed Fourier Shell Correlation (FSC) to separately measure the local resolution at a plurality of positions of the first half-map and the second half-map (FSC to measure resolution Abstract; Section 2.11 on page 31; and Fig. 4 and overview on page 32).

Regarding claim 10, Bell teaches the method of claim 1, wherein the local filtering comprises local windowed Fourier-domain low-pass filtering (Local windowed Fourier domain low-pass filtering on Section 2.6 on page 27).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (High resolution single particle refinement in EMAN2.1), as cited in a Third-Party Submission in further view of Sindelar et al. (Optimal noise reduction in 3D reconstructions of single particles using a volume-normalized filter), as cited in a Third-Party Submission.

Regarding claim 14, Bell teaches the method of claim 1, but doesn’t explicit disclose wherein performing local resolution estimation and performing local filtering can be collectively determined by performing optimization, the optimization comprising minimizing a discrepancy between the first half-map and the second half-map after each half-map is filtered by a parameterized filtering operation.

Sindelar teaches wherein performing local resolution estimation and performing local filtering can be collectively determined by performing optimization, the optimization comprising minimizing a discrepancy between the first half-map and the second half-map after each half-map is filtered by a parameterized filtering operation (Introduction Section on page 26-27, Section 2.1 on page 27, Section 2.2 on page 27-28, Section 2.3 on page 28, Section 2.4 page 28).

Therefore it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention to combine Bell in view of SIndelar using Sindelar use of known technique to improve similar method/device in the same way. 

Regarding claim 16, Bell in view of Sindelar teaches the method of claim 14, wherein minimizing the discrepancy comprises minimizing the squared distance between the locally filtered first map and the second map, added to the squared distance between the first map and the local filtered second map (See Introduction Section, page 26-27 and Section 2.4 at page 29).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J CRADDOCK whose telephone number is (571)270-7502. The examiner can normally be reached Monday - Friday 11:00 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT J CRADDOCK/Primary Examiner, Art Unit 2616